953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John W. TODD, Plaintiff-Appellant,v.Parker EVATT, Commissioner, SCDC;  Carroll Campbell,Governor, South Carolina, Defendants-Appellees.
No. 91-7617.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 9, 1991.Decided Jan. 30, 1992.

Appeal from the United States District Court for the District of South Carolina, at Columbia.   Joseph F. Anderson, Jr., District Judge.  (CA-90-2316)
John W. Todd, appellant pro se.
Larry Cleveland Batson, Barbara Murcier Bowens, Robert E. Peterson, South Carolina Department of Corrections, Laura Callaway Hart, Turner, Padget, Graham & Laney, P.A., Columbia, S.C., for appellees.
O.S.C.
VACATED AND REMANDED.
Before MURNAGHAN, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
John W. Todd, a South Carolina inmate, appeals from the district court's order denying relief under 42 U.S.C. § 1983.   In reviewing the report and recommendation of the magistrate judge, the court noted that no objections to this report had been timely filed.   After the court entered judgment for the defendants and Todd appealed, it was revealed that Todd had in fact filed timely objections.*  We therefore vacate the judgment of the district court and remand this case for consideration of Todd's objections to the magistrate judge's report and recommendation.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
VACATED AND REMANDED.



*
 Although Todd's objections were filed beyond the ten-day period for filing objections, see 28 U.S.C. § 636(b), his signed certificate of service was dated within this period, which renders his filing timely under  Houston v. Lack, 487 U.S. 266 (1988).   See Dunn v. White, 880 F.2d 1188 (10th Cir.1989), cert. denied, 58 U.S.L.W. 3468 (U.S.1990)